Name: Commission Regulation (EC) NoÃ 2113/2004 of 10 December 2004 amending Regulation (EC) NoÃ 1943/2003 laying down rules for the application of Council Regulation (EC) NoÃ 2200/96 as regards aid to producer groups granted preliminary recognition
 Type: Regulation
 Subject Matter: EU finance;  economic policy;  agricultural structures and production;  cooperation policy
 Date Published: nan

 11.12.2004 EN Official Journal of the European Union L 366/10 COMMISSION REGULATION (EC) No 2113/2004 of 10 December 2004 amending Regulation (EC) No 1943/2003 laying down rules for the application of Council Regulation (EC) No 2200/96 as regards aid to producer groups granted preliminary recognition THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 48 thereof, Whereas: (1) Article 4 of Commission Regulation (EC) No 1943/2003 (2) provides that aid for investments linked to implementation of the measures in recognition plans as referred to in Article 14(2)(b) of Regulation (EC) No 2200/96 is to be granted solely in the form of special loans. In view of the experience gained over the last few years, and in particular the difficulties encountered by the Member States in implementing this type of aid while ensuring that beneficiaries receive the level of Community funding for the eligible costs of the investments provided for in Article 8 of that Regulation, it should be made possible for direct capital aid to be paid. (2) Regulation (EC) No 1943/2003 should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1943/2003 is hereby amended as follows: 1. Article 4 is amended as follows: (a) The title is replaced by the following: Article 4 Aid for investments required for recognition (b) The first subparagraph of paragraph 1 is replaced by the following: To cover part of the cost of investments linked to implementation of the measures in recognition plans described in Article 16 of Regulation (EC) No 1432/2003, aid as provided for in Article 14(2)(b) of Regulation (EC) No 2200/96 shall be granted: (a) directly, in capital or (b) indirectly, through credit institutions, in the form of special loans. 2. The first subparagraph of Article 8(2) is replaced by the following: The Community contribution towards aid as referred to in Article 4, expressed in terms of a capital grant or capital-grant equivalent, shall not exceed, as a percentage of eligible investment costs as referred to in Article 4:  50 % in Objective 1 and 2 regions as referred to in Article 1 of Regulation (EC) No 1260/1999,  30 % in other regions. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 286, 4.11.2003, p. 5.